Citation Nr: 1116874	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant is a dependent of the Veteran for VA purposes.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to January 1946.  The Veteran died on December [redacted], 2007.  The appellant seeks recognition as the Veteran's disabled son.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The appellant was originally scheduled to testify at a Central Office hearing in March 2011.  However, he failed to report to that hearing.  As the record does not contain any explanation for his failure to report to this hearing, the Board deems the appellant's request for an appeals hearing withdrawn.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

The appellant is over 18 years of age and legally married.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the child of the Veteran for VA purposes have not been met. 38 U.S.C.A. §§ 101(4), 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

The statutory and regulatory provisions, pertaining to VA's duty to notify and to assist, do not apply to a claim if resolution of the claim is based on statutory interpretation and the facts are not in dispute.  Recognition is given the fact that the appellant is pro se in this matter and mentally disabled.  The Board is sympathetic.  However, as the analysis will show, the outcome of this appeal turns on the fact that the appellant was married at the time of the Veteran's death and remains married to this day; and, therefore, he is not entitled to the benefits sought as a matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Analysis

In March 2007, the appellant filed a claim for apportionment of benefits as the Veteran's disabled child.  The appellant was denied apportionment in an April 2007 letter because there had been no award of VA benefits to the Veteran at that time.  The Veteran applied for VA benefits in May 2007.  In that application, the Veteran did not claim any dependent children.  Ultimately, the Veteran was awarded non-service connected pension effective May 21, 2007.  The Veteran died on December [redacted], 2007.  The appellant is seeking dependency status as the Veteran's disabled child.

For VA purposes, the term "child," is defined as an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  Additionally, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  

The appellant here was born on December [redacted], 1964.  His birth certificate lists the Veteran as his biological father.  Thus, the appellant is the Veteran's legitimate child.  Social Security Administration (SSA) records state that the appellant became disabled on February 1, 1983, the date of his initial claim for SSA benefits and less than two months after the appellant's eighteenth birthday.  Further consideration as to whether the appellant became permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years is not necessary, however, as the record indicates that the appellant is married.  The record indicates that the appellant was married in May 2002 and has a daughter.  As such, the appellant does not meet the definition of child for VA purposes.  In a May 2010 statement, the appellant stated that he intended to divorce his wife.  Regardless of this, currently there is no indication in the record that the appellant has divorced his wife.  Accordingly, the appellant is found to be legally married.  Thus the claim must be denied.

The appellant's written communications express the argument that he should be entitled to benefits from the time he turned eighteen until the time he married in 2002.  However, the Veteran was not awarded VA benefits until five years after the appellant's marriage.  Therefore, there were no benefits granted during the claimed period that could be apportioned.  Thus, his dependency status at that time is irrelevant and cannot serve as a basis for a grant of the benefits sought on appeal.


ORDER

The appellant is not the Veteran's dependent child for VA purposes.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


